Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               DETAILED ACTION
Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 was filed before the mailing date of a first non-final Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
                                                       Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application Number. EP13195385.3 filed 12/02/2013.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-21 of U.S. Patent No. 10,257,834 B2, to Webb. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Regarding claim 1, of the present application, Webb also claims:
An infrastructure equipment for transmitting data to or receiving data from communication devices in a mobile communications network, the infrastructure equipment comprising: 5circuitry configured to transmit data via a wireless access interface, the data provided in a radio frame that is divided into a plurality of time divided temporal units with a downlink control channel and a downlink shared channel included in each temporal unit; and transmit downlink control channel information in one or more control channel 10elements of the downlink control channel included in the radio frame, wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which infrastructure equipment can transmit the downlink control information in one of the temporal units of the radio frame, wherein 15the circuitry is configured to transmit the downlink control channel information in at least one of (i) a first sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units 20according to a configurable aggregation level.

Claim 1 of Webb recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Webb is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Webb with the only difference being the omission of the additional limitations recited in claim 1 of Webb See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Webb , and the omission of the additionally recited limitations of claim 1 in Webb does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed to further reciting claim as the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level in claim 1 of Webb.
Regarding claim 2 of the present application, Webb also claims the identical limitations as of claim 2 recites wherein the circuitry is configured to transmit an indication, to the communication devices, of the second sub-set of possible sets of control channel elements for the one or more temporal 25units of the radio frame providing the configurable aggregation level. (Webb, Claim 2).
Regarding claim 3 of the present application, Webb also claims the identical limitations as of claim 3 recites wherein 31Attorney Docket No. 10495US04CON the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is common for a plurality of the communications devices..
 (Webb, Claim 3).
Regarding claim 4 of the present application, Webb also claims the identical limitations as of claim 4 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to one communication device. (Webb, Claim 4).
Regarding claim 5 of the present application, Webb also claims the identical limitations as of claim 5 recites wherein each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel elements of an enhanced downlink control channel. (Webb, Claim 5).
Regarding claim 6 of the present application, Webb also claims the identical limitations as of claim 6 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements changes from one of the plurality of possible sets of control channel elements to 20another of the plurality of possible sets of control channel elements from one of the temporal- units to another. (Webb, Claim 6).
Regarding claim 7 of the present application, Webb also claims the identical limitations as of claim 7 recites wherein the communication devices are configured to search for the downlink control channel 25information in the predetermined sub-set of the plurality of possible sets of control channel elements according to the fixed aggregation level by searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit of the wireless access interface. (Webb, Claim 7).
Regarding claim 8, of the present application, Webb also claims:
  Circuitry for an infrastructure equipment for transmitting data to or receiving data from communication devices in a mobile communications network, the circuitry configured to: transmit data via a wireless access interface, the data provided in a radio frame that is 5divided into a plurality of time divided temporal units with a downlink control channel and a downlink shared channel included in each temporal unit; and transmit downlink control channel information in one or more control channel elements of the downlink control channel included in the radio frame, wherein the one or more control channel elements in which the downlink control channel information is 10transmitted is one of a plurality of sets of possible control channel elements in which infrastructure equipment can transmit the downlink control information in one of the temporal units of the radio frame, wherein the downlink control channel information is transmitted in at least one of (i) a first sub-set of the plurality of possible sets of control channel elements in one or more of the 15temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub- set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level.

Claim 8 of Webb recites additional limitations and features than that of claim 8 in the present application; that is, claim 8 of Webb is narrower in scope than claim 8 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 8 of the present application is an obvious variation of claim 8 in Webb with the only difference being the omission of the additional limitations recited in claim 8 of Webb See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 8 in the present application are also recited in claim 8 of Webb , and the omission of the additionally recited limitations of claim 8 in Webb does not change the functions of the limitations recited in claim 8 of the present application since the omitted limitations are directed to further reciting claim as the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level in claim 8 of Webb.
Regarding claim 9 of the present application, Webb also claims the identical limitations as of claim 9 recites wherein the circuitry is configured to transmit an indication, to the communication devices, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame providing the configurable aggregation level. (Webb, Claim 9).
Regarding claim 10 of the present application, Webb also claims the identical limitations as of claim 10 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is common for a plurality of the communications devices. (Webb, Claim 10).
Regarding claim 11 of the present application, Webb also claims the identical limitations as of claim 11 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to one communication device (Webb, Claim 11).
Regarding claim 12 of the present application, Webb also claims the identical limitations as of claim 12 recites wherein each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel elements of an enhanced 10downlink control channel.. (Webb, Claim 12).
Regarding claim 13 of the present application, Webb also claims the identical limitations as of claim 13 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel 15elements changes from one of the plurality of possible sets of control channel elements to another of the plurality of possible sets of control channel elements from one of the temporal- units to another. (Webb, Claim 13).
Regarding claim 14 of the present application, Webb also claims the identical limitations as of claim 14 recites wherein 20the communication devices are configured to search for the downlink control channel information in the predetermined sub-set of the plurality of possible sets of control channel elements according to the fixed aggregation level by searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit of the wireless access interface. (Webb, Claim 14).
Regarding claim 15, of the present application, Webb also claims:
A method performed by infrastructure equipment in a mobile communications network for transmitting downlink control information to communication terminals, the method comprising: 34Attorney Docket No. 10495US04CON transmitting data via a wireless access interface, the data provided in a radio frame that is divided into a plurality of time divided temporal units with a downlink control channel and a downlink shared channel included in each temporal unit; and transmitting downlink control channel information in one or more control channel 5elements of the downlink control channel included in the radio frame, wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which infrastructure equipment can transmit the downlink control information in one of the temporal units of the radio frame, wherein 10the downlink control channel information is transmitted in at least one of (i) a first sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub- set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable 15aggregation level.
Claim 15 of Webb recites additional limitations and features than that of claim 15 in the present application; that is, claim 15 of Webb is narrower in scope than claim 15 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 15 of the present application is an obvious variation of claim 8 in Webb with the only difference being the omission of the additional limitations recited in claim 8 of Webb See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 15 in the present application are also recited in claim 15 of Webb , and the omission of the additionally recited limitations of claim 15 in Webb does not change the functions of the limitations recited in claim 15 of the present application since the omitted limitations are directed to further reciting claim as the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level in claim 15 of Webb (Similar limitations are also recited in claim 20 of Webb).
Regarding claim 16 of the present application, Webb also claims the identical limitations as of claims 16 and 21 recites  transmitting an indication, to the communication devices, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame 20providing the configurable aggregation level.. (Webb, Claims 16 and 21).
Regarding claim 17 of the present application, Webb also claims the identical limitations as of claims 3 and 10 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel 25elements is common for a plurality of the communications devices. (Webb, Claims 3 and 10).
Regarding claim 18 of the present application, Webb also claims the identical limitations as of claim 17 recites wherein 35Attorney Docket No. 10495US04CON the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to one communication device. (Webb, Claim 17).
Regarding claim 19 of the present application, Webb also claims the identical limitations as of claim 18 recites wherein each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel elements of an enhanced downlink control channel. (Webb, Claim 18).
Regarding claim 20 of the present application, Webb also claims the identical limitations as of claim 19 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements changes from one of the plurality of possible sets of control channel elements to 15another of the plurality of possible sets of control channel elements from one of the temporal- units to another. (Webb, Claim 19).

U.S. Patent No. 10,506,600 B2

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-21 of U.S. Patent No. 10,506,600 B2, to Webb. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Regarding claim 1, of the present application, Webb also claims:
An infrastructure equipment for transmitting data to or receiving data from communication devices in a mobile communications network, the infrastructure equipment comprising: 5circuitry configured to transmit data via a wireless access interface, the data provided in a radio frame that is divided into a plurality of time divided temporal units with a downlink control channel and a downlink shared channel included in each temporal unit; and transmit downlink control channel information in one or more control channel 10elements of the downlink control channel included in the radio frame, wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which infrastructure equipment can transmit the downlink control information in one of the temporal units of the radio frame, wherein 15the circuitry is configured to transmit the downlink control channel information in at least one of (i) a first sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units 20according to a configurable aggregation level.

Claim 1 of Webb recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Webb is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Webb with the only difference being the omission of the additional limitations recited in claim 1 of Webb See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Webb , and the omission of the additionally recited limitations of claim 1 in Webb does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed to further reciting claim as the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level in claim 1 of Webb.
Regarding claim 2 of the present application, Webb also claims the identical limitations as of claim 2 recites wherein the circuitry is configured to transmit an indication, to the communication devices, of the second sub-set of possible sets of control channel elements for the one or more temporal 25units of the radio frame providing the configurable aggregation level. (Webb, Claim 2).
Regarding claim 3 of the present application, Webb also claims the identical limitations as of claim 3 recites wherein 31Attorney Docket No. 10495US04CON the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is common for a plurality of the communications devices..
 (Webb, Claim 3).
Regarding claim 4 of the present application, Webb also claims the identical limitations as of claim 4 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to one communication device. (Webb, Claim 4).
Regarding claim 5 of the present application, Webb also claims the identical limitations as of claim 5 recites wherein each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel elements of an enhanced downlink control channel. (Webb, Claim 5).
Regarding claim 6 of the present application, Webb also claims the identical limitations as of claim 6 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements changes from one of the plurality of possible sets of control channel elements to 20another of the plurality of possible sets of control channel elements from one of the temporal- units to another. (Webb, Claim 6).
Regarding claim 7 of the present application, Webb also claims the identical limitations as of claim 7 recites wherein the communication devices are configured to search for the downlink control channel 25information in the predetermined sub-set of the plurality of possible sets of control channel elements according to the fixed aggregation level by searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit of the wireless access interface. (Webb, Claim 7).
Regarding claim 8, of the present application, Webb also claims:
  Circuitry for an infrastructure equipment for transmitting data to or receiving data from communication devices in a mobile communications network, the circuitry configured to: transmit data via a wireless access interface, the data provided in a radio frame that is 5divided into a plurality of time divided temporal units with a downlink control channel and a downlink shared channel included in each temporal unit; and transmit downlink control channel information in one or more control channel elements of the downlink control channel included in the radio frame, wherein the one or more control channel elements in which the downlink control channel information is 10transmitted is one of a plurality of sets of possible control channel elements in which infrastructure equipment can transmit the downlink control information in one of the temporal units of the radio frame, wherein the downlink control channel information is transmitted in at least one of (i) a first sub-set of the plurality of possible sets of control channel elements in one or more of the 15temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub- set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level.

Claim 8 of Webb recites additional limitations and features than that of claim 8 in the present application; that is, claim 8 of Webb is narrower in scope than claim 8 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 8 of the present application is an obvious variation of claim 8 in Webb with the only difference being the omission of the additional limitations recited in claim 8 of Webb See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 8 in the present application are also recited in claim 8 of Webb , and the omission of the additionally recited limitations of claim 8 in Webb does not change the functions of the limitations recited in claim 8 of the present application since the omitted limitations are directed to further reciting claim as the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level in claim 8 of Webb.
Regarding claim 9 of the present application, Webb also claims the identical limitations as of claim 9 recites wherein the circuitry is configured to transmit an indication, to the communication devices, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame providing the configurable aggregation level. (Webb, Claim 9).
Regarding claim 10 of the present application, Webb also claims the identical limitations as of claim 10 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is common for a plurality of the communications devices. (Webb, Claim 10).
Regarding claim 11 of the present application, Webb also claims the identical limitations as of claim 11 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to one communication device (Webb, Claim 11).
Regarding claim 12 of the present application, Webb also claims the identical limitations as of claim 12 recites wherein each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel elements of an enhanced 10downlink control channel.. (Webb, Claim 12).
Regarding claim 13 of the present application, Webb also claims the identical limitations as of claim 13 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel 15elements changes from one of the plurality of possible sets of control channel elements to another of the plurality of possible sets of control channel elements from one of the temporal- units to another. (Webb, Claim 13).
Regarding claim 14 of the present application, Webb also claims the identical limitations as of claim 14 recites wherein 20the communication devices are configured to search for the downlink control channel information in the predetermined sub-set of the plurality of possible sets of control channel elements according to the fixed aggregation level by searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit of the wireless access interface. (Webb, Claim 14).
Regarding claim 15, of the present application, Webb also claims:
A method performed by infrastructure equipment in a mobile communications network for transmitting downlink control information to communication terminals, the method comprising: 34Attorney Docket No. 10495US04CON transmitting data via a wireless access interface, the data provided in a radio frame that is divided into a plurality of time divided temporal units with a downlink control channel and a downlink shared channel included in each temporal unit; and transmitting downlink control channel information in one or more control channel 5elements of the downlink control channel included in the radio frame, wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which infrastructure equipment can transmit the downlink control information in one of the temporal units of the radio frame, wherein 10the downlink control channel information is transmitted in at least one of (i) a first sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub- set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable 15aggregation level.
Claim 15 of Webb recites additional limitations and features than that of claim 15 in the present application; that is, claim 15 of Webb is narrower in scope than claim 15 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 15 of the present application is an obvious variation of claim 8 in Webb with the only difference being the omission of the additional limitations recited in claim 8 of Webb See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 15 in the present application are also recited in claim 15 of Webb , and the omission of the additionally recited limitations of claim 15 in Webb does not change the functions of the limitations recited in claim 15 of the present application since the omitted limitations are directed to further reciting claim as the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level in claim 15 of Webb (Similar limitations are also recited in claim 20 of Webb).
Regarding claim 16 of the present application, Webb also claims the identical limitations as of claims 16 and 21 recites  transmitting an indication, to the communication devices, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame 20providing the configurable aggregation level.. (Webb, Claims 16 and 21).
Regarding claim 17 of the present application, Webb also claims the identical limitations as of claims 3 and 10 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel 25elements is common for a plurality of the communications devices. (Webb, Claims 3 and 10).
Regarding claim 18 of the present application, Webb also claims the identical limitations as of claim 17 recites wherein 35Attorney Docket No. 10495US04CON the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to one communication device. (Webb, Claim 17).
Regarding claim 19 of the present application, Webb also claims the identical limitations as of claim 18 recites wherein each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel elements of an enhanced downlink control channel. (Webb, Claim 18).
Regarding claim 20 of the present application, Webb also claims the identical limitations as of claim 19 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements changes from one of the plurality of possible sets of control channel elements to 15another of the plurality of possible sets of control channel elements from one of the temporal- units to another. (Webb, Claim 19).

U.S. Patent No. 11,160,080 B2

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-21 of U.S. Patent No. 11,160,080 B2, to Webb. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Regarding claim 1, of the present application, Webb also claims:
An infrastructure equipment for transmitting data to or receiving data from communication devices in a mobile communications network, the infrastructure equipment comprising: 5circuitry configured to transmit data via a wireless access interface, the data provided in a radio frame that is divided into a plurality of time divided temporal units with a downlink control channel and a downlink shared channel included in each temporal unit; and transmit downlink control channel information in one or more control channel 10elements of the downlink control channel included in the radio frame, wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which infrastructure equipment can transmit the downlink control information in one of the temporal units of the radio frame, wherein 15the circuitry is configured to transmit the downlink control channel information in at least one of (i) a first sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units 20according to a configurable aggregation level.

Claim 1 of Webb recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Webb is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Webb with the only difference being the omission of the additional limitations recited in claim 1 of Webb See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Webb , and the omission of the additionally recited limitations of claim 1 in Webb does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed to further reciting claim as the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level in claim 1 of Webb.
Regarding claim 2 of the present application, Webb also claims the identical limitations as of claim 2 recites wherein the circuitry is configured to transmit an indication, to the communication devices, of the second sub-set of possible sets of control channel elements for the one or more temporal 25units of the radio frame providing the configurable aggregation level. (Webb, Claim 2).
Regarding claim 3 of the present application, Webb also claims the identical limitations as of claim 3 recites wherein 31Attorney Docket No. 10495US04CON the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is common for a plurality of the communications devices..
 (Webb, Claim 3).
Regarding claim 4 of the present application, Webb also claims the identical limitations as of claim 4 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to one communication device. (Webb, Claim 4).
Regarding claim 5 of the present application, Webb also claims the identical limitations as of claim 5 recites wherein each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel elements of an enhanced downlink control channel. (Webb, Claim 5).
Regarding claim 6 of the present application, Webb also claims the identical limitations as of claim 6 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements changes from one of the plurality of possible sets of control channel elements to 20another of the plurality of possible sets of control channel elements from one of the temporal- units to another. (Webb, Claim 6).
Regarding claim 7 of the present application, Webb also claims the identical limitations as of claim 7 recites wherein the communication devices are configured to search for the downlink control channel 25information in the predetermined sub-set of the plurality of possible sets of control channel elements according to the fixed aggregation level by searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit of the wireless access interface. (Webb, Claim 7).
Regarding claim 8, of the present application, Webb also claims:
  Circuitry for an infrastructure equipment for transmitting data to or receiving data from communication devices in a mobile communications network, the circuitry configured to: transmit data via a wireless access interface, the data provided in a radio frame that is 5divided into a plurality of time divided temporal units with a downlink control channel and a downlink shared channel included in each temporal unit; and transmit downlink control channel information in one or more control channel elements of the downlink control channel included in the radio frame, wherein the one or more control channel elements in which the downlink control channel information is 10transmitted is one of a plurality of sets of possible control channel elements in which infrastructure equipment can transmit the downlink control information in one of the temporal units of the radio frame, wherein the downlink control channel information is transmitted in at least one of (i) a first sub-set of the plurality of possible sets of control channel elements in one or more of the 15temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub- set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level.

Claim 8 of Webb recites additional limitations and features than that of claim 8 in the present application; that is, claim 8 of Webb is narrower in scope than claim 8 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 8 of the present application is an obvious variation of claim 8 in Webb with the only difference being the omission of the additional limitations recited in claim 8 of Webb See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 8 in the present application are also recited in claim 8 of Webb , and the omission of the additionally recited limitations of claim 8 in Webb does not change the functions of the limitations recited in claim 8 of the present application since the omitted limitations are directed to further reciting claim as the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level in claim 8 of Webb.
Regarding claim 9 of the present application, Webb also claims the identical limitations as of claim 9 recites wherein the circuitry is configured to transmit an indication, to the communication devices, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame providing the configurable aggregation level. (Webb, Claim 9).
Regarding claim 10 of the present application, Webb also claims the identical limitations as of claim 10 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is common for a plurality of the communications devices. (Webb, Claim 10).
Regarding claim 11 of the present application, Webb also claims the identical limitations as of claim 11 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to one communication device (Webb, Claim 11).
Regarding claim 12 of the present application, Webb also claims the identical limitations as of claim 12 recites wherein each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel elements of an enhanced 10downlink control channel.. (Webb, Claim 12).
Regarding claim 13 of the present application, Webb also claims the identical limitations as of claim 13 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel 15elements changes from one of the plurality of possible sets of control channel elements to another of the plurality of possible sets of control channel elements from one of the temporal- units to another. (Webb, Claim 13).
Regarding claim 14 of the present application, Webb also claims the identical limitations as of claim 14 recites wherein 20the communication devices are configured to search for the downlink control channel information in the predetermined sub-set of the plurality of possible sets of control channel elements according to the fixed aggregation level by searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit of the wireless access interface. (Webb, Claim 14).
Regarding claim 15, of the present application, Webb also claims:
A method performed by infrastructure equipment in a mobile communications network for transmitting downlink control information to communication terminals, the method comprising: 34Attorney Docket No. 10495US04CON transmitting data via a wireless access interface, the data provided in a radio frame that is divided into a plurality of time divided temporal units with a downlink control channel and a downlink shared channel included in each temporal unit; and transmitting downlink control channel information in one or more control channel 5elements of the downlink control channel included in the radio frame, wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which infrastructure equipment can transmit the downlink control information in one of the temporal units of the radio frame, wherein 10the downlink control channel information is transmitted in at least one of (i) a first sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub- set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable 15aggregation level.
Claim 15 of Webb recites additional limitations and features than that of claim 15 in the present application; that is, claim 15 of Webb is narrower in scope than claim 15 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 15 of the present application is an obvious variation of claim 8 in Webb with the only difference being the omission of the additional limitations recited in claim 8 of Webb See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 15 in the present application are also recited in claim 15 of Webb , and the omission of the additionally recited limitations of claim 15 in Webb does not change the functions of the limitations recited in claim 15 of the present application since the omitted limitations are directed to further reciting claim as the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level in claim 15 of Webb (Similar limitations are also recited in claim 20 of Webb).
Regarding claim 16 of the present application, Webb also claims the identical limitations as of claims 16 and 21 recites  transmitting an indication, to the communication devices, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame 20providing the configurable aggregation level.. (Webb, Claims 16 and 21).
Regarding claim 17 of the present application, Webb also claims the identical limitations as of claims 3 and 10 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel 25elements is common for a plurality of the communications devices. (Webb, Claims 3 and 10).
Regarding claim 18 of the present application, Webb also claims the identical limitations as of claim 17 recites wherein 35Attorney Docket No. 10495US04CON the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to one communication device. (Webb, Claim 17).
Regarding claim 19 of the present application, Webb also claims the identical limitations as of claim 18 recites wherein each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel elements of an enhanced downlink control channel. (Webb, Claim 18).
Regarding claim 20 of the present application, Webb also claims the identical limitations as of claim 19 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements changes from one of the plurality of possible sets of control channel elements to 15another of the plurality of possible sets of control channel elements from one of the temporal- units to another. (Webb, Claim 19).

Prior Art of record: 
Yang et al. (US 2013/0088973 A1) Fig. 3 and paragraphs 0033-0035 disclose the structure of downlink subframe where a first slot of the subframe may correspond to a control region to which a control channel is allocated.  The remaining OFDM symbols correspond to a data region to which a Physical Downlink Shared Channel (PDSCH) is allocated. The remaining OFDM symbols correspond to a data region to which a Physical Downlink Shared Channel (PDSCH) is allocated.  A variety of downlink control channels may be used in LTE, for example, a Physical Control Format Indicator Channel (PCFICH), a Physical Downlink Control Channel (PDCCH), a Physical hybrid ARQ indicator Channel (PHICH), etc. PCFICH is transmitted from a first OFDM symbol of the subframe, and carries information about the number of OFDM symbols used for transmitting a control channel within the subframe.
Seo et al. (US 2014/0161092 A1) discloses Paragraphs 0066-0069, receiving a downlink control channel at a user equipment in a wireless communication system includes configuring a basic resource allocation unit for the downlink control channel, using one or more resource blocks allocated to the downlink control channel, and receiving the downlink control channel by monitoring a search space on the basic resource allocation unit basis according to an aggregation level.  Each of the one or more resource blocks is divided into a predetermined number of subsets (fixed aggregation level) and a number of subsets that form the basic resource allocation unit is determined based on at least one of starting and ending symbols of the downlink control channel (configurable aggregation level). Search spaces are classified into a UE-specific search space accessible only to a specific UE and a common search space accessible to all UEs within a cell.  
Vrzic et al. (US 2013/0183987 A1), Fig. 5-6, 9, Paragraphs 0040-0041, 0049-0051 disclose one approach for PDCCH capacity enhancement is to transmit DCI in the legacy PDSCH region.  That is, some RBs in the traditional PDSCH region can be reserved for DCI transmission to UEs.  Hereinafter, a physical downlink control channel transmitted in the legacy PDSCH region will be referred to as an enhanced or extended PDCCH (E-PDCCH).  A set of RBs and OFDM symbols reserved for this purpose can be referred to as an E-PDCCH region. Multiple E-PDCCH regions are configured (e.g., for multiple RRHs) then the number of RBs for each E-PDCCH region can be included in the configuration information.  Each of the configured regions may have an associated E-PCFICH to indicate how the resources within the region are partitioned into different search spaces.  Since the UEs may be instructed to monitor only one E-PDCCH region or a limited number of regions, the maximum number of blind decodes performed by the UEs can be controlled


                                   Claimed Subject Matter and Status Over the Prior Art
The examiner notes there are no rejections made under any section of 35 U.S.C. §§ 102 and 103. Even so, the examiner refrains from commenting on allowable subject matter over the prior art (previously cited relevant prior art on PTO-892 form) until the nonstatutory double patenting rejection above are resolved and any future claim amendments that result can be reviewed and examined.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dai et al. (US 2016/0119946 A1) discloses a method for detecting downlink control information, and this method includes: determining a UE-specific search space of an ePDCCH bearing downlink control information according to a preset interval; wherein the preset interval is determined according to a number of candidate positions of one component carrier at a corresponding aggregation level in a corresponding resource set, or the preset interval is determined according to the number of the candidate positions of one component carrier at the corresponding aggregation level in the corresponding resource set, and a number of scheduled component carriers, or the preset interval is determined according to the number of the candidate positions of one component carrier at the corresponding aggregation level in the corresponding resource set, and a number of configured component carriers (Abstract, Dai).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413